1

2

3

4

5

6

7                        UNITED STATES DISTRICT COURT
8
                        WESTERN DISTRICT OF WASHINGTON

9      RAYLENE VAN BUSKIRK,
10
                  Plaintiff,                       Case No. 3:16-cv-05979-RSM
11
       vs.
12
                                                   ORDER AUTHORIZING
13     COMMISSIONER OF SOCIAL                      ATTORNEY FEES PURSUANT
       SECURITY,                                   TO 42 U.S.C. §406(b)
14

15                Defendant.

16

17           Plaintiff was awarded at least $75,268.08 in backpay. Twenty-five percent

18   of the backpay is $18,817.02. Counsel for Plaintiff has been awarded §406(a)
19
     administrative fees from the Social Security Administration on this claim in the
20
     amount of $6,000.00.
21

22           Plaintiff requests this Court grant §406(b) attorney fees in the amount of
23
     $12,817.02. This Court finds that §406(b) attorney fees in the amount of
24
     $12,817.02 are a reasonable attorney fee and hereby awards D. James Tree,
25
     attorney for plaintiff, §406(b) attorney fees in the amount of $12,817.02. An offset

     ORDER AUTHORIZING ATTORNEY FEES PURSUANT TO 42 U.S.C. §406(b)- 1
1    of $0 for EAJA attorney fees will be taken leaving a net §406(b) payable to Mr.
2
     Tree of $12,817.02.
3

4          It is hereby ORDERED that §406(b) attorney fees are awarded to Mr. Tree
5
     in the amount of $12,817.02 and plaintiff is due an offset of $0 for previously paid
6
     EAJA fees, leaving a net attorney fee due Mr. Tree of $12,817.02.
7

8

9          IT IS SO ORDERED this 27th day of February 2020.


                                            A
10

11
                                            RICARDO S. MARTINEZ
12                                          CHIEF UNITED STATES DISTRICT JUDGE

13

14
     Presented by:
15
     s/ D. JAMES TREE, WSBA#16976
16
     Attorney for Plaintiff
17   3711 Englewood Avenue
     Yakima, Washington 98902
18   Telephone: (509) 452-1700
19
     Fax: (509) 577-9109

20

21

22

23

24

25



     ORDER AUTHORIZING ATTORNEY FEES PURSUANT TO 42 U.S.C. §406(b)- 2
